UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-5216


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ROY COX,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00878-TLW-1)


Submitted:   September 9, 2010           Decided:   September 23, 2010


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Columbia, South Carolina;         A. Bradley Parham,
Assistant United States Attorney, Florence, South Carolina;
Lanny A. Breuer, Assistant Attorney General, Greg D. Andres,
Acting Deputy Assistant Attorney General, Thomas E. Booth,
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to the terms of his written plea agreement,

William Roy Cox pled guilty to one count of Hobbs Act robbery,

in violation of 18 U.S.C. § 1951(a) (2006).                         The plea agreement

contained      a     stipulation,          pursuant        to     Fed.      R.        Crim.     P.

11(c)(1)(C),         through       which     the      parties       agreed            that     the

appropriate         sentencing         range        was     120        to       130     months’

imprisonment.         At sentencing, the district court rejected the

stipulation, but granted the Government’s motion for a downward

departure     based     on     Cox’s    substantial         assistance.               See     U.S.

Sentencing Guidelines Manual (“USSG”) § 5K1.1, p.s. (2008).                                   The

district      court     ruled      that      it     would        award      a     three-level

reduction.          Without    the     stipulation         but    with      the    departure,

Cox’s sentencing range was 120 to 150 months’ imprisonment.                                   The

court continued the hearing to allow Cox to consider whether to

withdraw his guilty plea.

              Cox    ultimately        elected      not    to     withdraw        his    guilty

plea.      When sentencing reconvened, the district court denied

defense counsel’s motion for a downward departure pursuant to

USSG § 4A1.3(b)(1), p.s., or USSG § 5K2.0, p.s.                                 Counsel next

argued   in    favor    of     a   sentence        below   Cox’s       Guidelines        range,

citing     Cox’s     significant        mental      health       and     substance           abuse

issues; his difficult childhood; and the nature of the offense

conduct.        The    district        court       rejected      these      arguments         and

                                               2
sentenced Cox to 144 months’ imprisonment.                           This appeal timely

followed.

             On appeal, Cox asserts his sentence is procedurally

unreasonable       because       the    district      court    failed       to    adequately

analyze     the     statutory          sentencing     factors        set    forth      in    18

U.S.C. § 3553(a) (2006) and explain the reasons for selecting

this particular sentence.                Because counsel relied on several of

the § 3553(a) sentencing factors to support her request for a

sentence below Cox’s Guidelines range, this issue is preserved

for appellate review.             See United States v. Lynn, 592 F.3d 572,

578 (4th Cir. 2010).              Accordingly, this court will review the

adequacy of the district court’s analysis and explanation for an

abuse of discretion, and any error will in turn be reviewed for

harmlessness.        Id. at 576.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                   Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Llamas, 599 F.3d 381,

387   (4th        Cir.     2010).          This       review     requires         appellate

consideration         of        both      the       procedural        and        substantive

reasonableness       of     a    sentence.           Gall,     552    U.S.       at    51.   In

determining procedural reasonableness, we consider whether the

district     court       properly       calculated      the    defendant’s            advisory

Guidelines range, considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

                                                3
the selected sentence.       Id.    “Regardless of whether the district

court imposes an above, below, or within-Guidelines sentence, it

must place on the record an individualized assessment based on

the particular facts of the case before it.”               United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).     If the court finds “no significant procedural

error,” it next assesses the substantive reasonableness of the

sentence,     taking      “‘into    account     the     totality    of     the

circumstances, including the extent of any variance from the

Guidelines range.’”       United States v. Morace, 594 F.3d 340, 346-

47 (4th Cir.) (quoting Gall, 552 U.S. at 51), petition for cert.

filed, __ U.S.L.W. __ (U.S. July 16, 2010) (No. 09-4007).

            We have thoroughly reviewed the record and conclude

Cox’s claim of Carter error lacks merit.                The district court

addressed all aspects of counsel’s argument in favor of a below-

Guidelines   sentence.       Although     the   court    gave   Cox’s   mental

health issues and difficult childhood detailed consideration, it

ultimately    concluded     those   factors     were    eclipsed   by    Cox’s

extensive criminal history and the severity of his conduct.                The

court’s recommendation that Cox receive mental health and drug

abuse evaluations upon his incarceration further evidences its

consideration of these issues.

            The   court     also    adequately        considered   counsel’s

arguments pertaining to the nature of the offense conduct and

                                      4
Cox’s criminal history.                  The court emphasized that Cox pleaded

guilty    to    robbery,        which      is    a     violent       offense.         The    court

further     noted       that       Cox    had     committed          other     robberies      and

continued       to     engage       in    criminal       conduct           after   periods     of

incarceration.              This     recidivism,             despite       incarceration      and

supervision,         caused     the       district      court        “great    concern,”      and

properly influenced the determination of Cox’s sentence.

               This    court       has    explained          that    the    sentencing       court

“‘must state in open court the particular reasons supporting its

chosen sentence.’”             Carter, 564 F.3d at 328 (quoting 18 U.S.C.

§ 3553(c)).          An extensive explanation is not required as long as

the appellate court is satisfied “‘that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                                      United

States v. Engle, 592 F.3d 495, 500 (4th Cir.) (quoting Rita v.

United    States,        551       U.S.    338,        356     (2007))       (alterations       in

original),      petition        for      cert.    filed,        78    U.S.L.W.     3764      (U.S.

June 10, 2010) (No. 09-1512).                        We are confident the district

court did so in this case.

               Finally, Cox contends the court failed to address his

argument that          he   was     being       repeatedly          punished    for    the    same

criminal conduct.              The robbery to which Cox pled guilty also

formed the basis for the revocation of his supervised release,

for   which      he     was     sentenced         to    time        served.        Cox      served

                                                 5
approximately eleven months in prison in conjunction with that

revocation.         Cox     maintains     the       district    court        should    have

factored this into its determination of his sentence for the

substantive offense.

            However,        Cox’s    incarceration            for     his      supervised

release violation is a separate and distinct punishment.                                See

United States v. Evans, 159 F.3d 908, 913 (4th Cir. 1998).                             Cox

has pointed us to no controlling authority that would mandate

the district court to account for that sentence when imposing

sentence on the substantive offense, and we have found none.

Moreover,     the    fact     that    this         conduct     also    constituted        a

violation of the terms of Cox’s supervised release was properly

considered in conjunction with the calculation of Cox’s criminal

history category.         See USSG § 4A1.1(d).

            For     these    reasons,        we    conclude    the     district       court

satisfied its obligation under Gall and Carter to evaluate the

§ 3553(a) sentencing factors, consider the parties’ arguments,

and   explain     the     sentence      it        selected    for     this    particular

defendant.      Accordingly, we affirm Cox’s sentence.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the   materials          before    the     court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED



                                             6